10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00682-RSM Document 13_ Filed 05/23/19 Page 1of3
Case 2:19-cv-00682-RSM Document5 Filed 05/15/19 Pagel of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

HEATHER WINSLOW BARR,
Plaintiff, Case No. C19-682 RSM

v. ORDER GRANTING APPLICATION
TO PROCEED IN FORMA PAUPERIS
JOSEPH STANLEY PIGOTT,

Defendant.

 

 

 

 

Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
entitled action. After careful consideration of the application and supporting materials, the Court
ORDERS as follows:

Plaintiff's application to proceed IFP (dkt. # 2) is GRANTED. Plaintiff does not appear
to have funds available for the $400.00 filing fee. The Clerk is directed to send copies of this
order to Plaintiff and to the Honorable Ricardo S. Martinez.

Dated this 15th day of May, 2019.

A 9f pata

MICHELLE L. PETERSON
United States Magistrate Judge

ORDER GRANTING APPLICATION TO
PROCEED IN FORMA PAUPERIS - 1

 

 
 

WAWD CMEGEYessign &29682-RSM Document 13 Filed 05/23/19 Page 2 of 3 Pe} of!

Orders on Motions
2:19-cv-00682-RSM Barr v. Pigott

 

USS. District Court
United States District Court for the Western District of Washington
Notice of Electronic Filing

The following transaction was entered on 5/15/2019 at 1:38 PM PDT and filed on 5/15/2019

Case Name: Barr v. Pigott
Case Number: 2:19-cv-00682-RSM
Filer:

Document Number: 5

Docket Text:
ORDER granting [2] Motion for Leave to Proceed in forma pauperis. Signed by Hon.
Michelle L. Peterson.(MW)(cc: Petitioner and Respondent via USPS

2:19-cv-00682-RSM Notice has been electronically mailed to:
2:19-cv-00682-RSM Notice will not be electronically mailed to:

Heather Winslow Barr
1904 POST ALLEY
SEATTLE, WA 98101

Joseph Stanley Pigott
604 S 162ND ST
BURIEN, WA 98148

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1035929271 [Date=5/15/2019] [FileNumber=7580690-0
] [7b966837472d39cffaSeddbd33£5788e987 1e1a39a9f32£0a7c858d10443ec69cb3
48369305a1 761e949c6e2aeaa352ca57b57e29698af070d7a5776b8312600]]

https://ecf.wawd.circ9.dcn/cgi-bin/Dispatch.pl? 11155 1289122846 5/15/2019

 
o
a
ow
0)
wl
Lae
oO
Do
@
uw
oO
4
_
Cc
o
E
SS
oO
o
Qa
=
Y)
x
N
oO
oO
oO
2
>
2
o
a
A
w
A

LERK, UNITED STATES DISTRICT
UNITED STATES COURTHOUSE
700 STEWART STREET, SUITE 2310
SEATTLE, WA 98101

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300

n

T

—_.__ FILED

LODGED

aa RECEIVED

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY,

 
